Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to amendment filed on 07/13/2022 in which claim 1-20 are presented for examination.
					Status of claims
2.	Claims 1-20 are pending, of which claims 1, 19 and 20 are in independent form. 

Response to Arguments
3.	Applicant’s arguments with respect to the independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

3.	Claims 6-8, 10-11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 9 and 16-20 are rejected under 35 U.S.C 103 as being unpatentable over O’hara(US PG Pub 2018/0047200) published on February 15, 2018 in view of Harrises(US PG Pub 2019/0371028) published on December 05, 2019.

	As per claim 1, 19 and 20, O’hara teaches A method comprising: 
capturing, by an electronic mirroring device, a video feed received from a camera of the electronic mirroring device, the video feed depicting a user(fig 3 [0067-0069] discloses user can take pictures of a face e.g. 301 using camera, as taught by O’Hara); 
	displaying, by one or more processors of the electronic mirroring device, one or more menu options on the video feed that depicts the user(fig 3-4 [0067-0069][0071-0072  menu e.g. 401-405 for changing the style of the captured image, as taught by O’Hara); 
determining that a position of the hand in the video feed overlaps a position of a given menu option of the one or more menu options(fig 5 Para[0071-0072] user selects the displayed menu or slide the slider for adjusting the image.  It is obvious to one ordinary skill in the art that user uses the finger to accomplish the task, as taught by O’Hara);
	O’Hara does not explicitly teach 	identifying a hand of the user in the video feed; and
performing an operation associated with the given menu option in response to determining that the position of the hand depicted in the video feed continues to overlap the position of the given menu option for a threshold period of times.
	On the other hand, Harrises teaches identifying a hand of the user in the video feed(fig 8, 13 and 18 Para[0669] discloses hand gesture, as taught by Harrises); 
	performing an operation associated with the given menu option in response to determining that the position of the hand depicted in the video feed continues to overlap the position of the given menu option for a threshold period of times (Para[0466][0514][0669] user selects the menu items.  Finger overlaps the menu for a period of times(e.g. 1 sec) as  the user hover over the displayed menu with finger, as taught by Harrises).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify O’Hara invention with the teaching of Harrises because doing so would result in increased accuracy and efficiency by allowing the user easily selecting displayed menu at distance.
	
	As per claim 9, the combination of O’hara and Harrises teaches further comprising: overlaying a second menu option on the video feed in response to determining that the position of the hand in the video feed overlaps the position of the given menu option, the second menu option being associated with the given menu option (fig 4-11) shows submenu based on the selection. It is obvious to one ordinary skill in the art that user uses the finger to accomplish the task, as taught by O’Hara);
determining that the position of the hand in the video feed overlaps a position of the second menu option (fig 4-11) shows submenu based on the selection. It is obvious to one ordinary skill in the art that user uses the hand overlaps the menu or control while selecting the menu, as taught by O’Hara); and performing an adjustment to the given menu option based on the position of the hand that overlaps the position of the second menu option (fig 4-11) shows submenu based on the selection. Adjust the image based on the selection, as taught by O’Hara).

	As per claim 12, the combination of O’hara and Harrises teaches wherein the one or more menu options comprise an undo previously captured video clip option, a video clip generation option, and a share video clip option(Para[0003], as taught by O’hara).

	As per claim 16,  the combination of O’hara and Harrises teaches wherein the electronic mirroring device comprises an eyewear device through which a user views a static mirror(fig 13, as taught by O’Hara).

	As per claim 17, the combination of O’hara and Harrises teaches wherein the one or more menu options are displayed by a display of the eyewear device at a position in three-dimensional space that overlaps the static mirror(Para[0367][372][0419], as taught by Harrises).

	As per claim 18, the combination of O’hara and Harrises teaches wherein the user sees a reflection of the user in the static mirror through lenses of the eyewear device(fig 13-14, as taught by Harrises) and the one or more menu options appear as augmented reality elements on the lenses of the eyewear device on the static mirror(Para[0560], as taught by Harrises).

	3.	Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over O’hara(US PG Pub 2018/0047200) published on February 15, 2018 in view of Harrises(US PG Pub 2019/0371028) published on December 05, 2019. in further view of Choi(US PG Pub 2017/0287060) published on October 05, 2017.

	As per claim 14, the combination of O’hara and Harrises teaches and wherein the camera is a front-facing camera that is on a same side as the display of the electronic mirroring device(Para[0057], as taught by O’Hara).
the combination of O’hara and Harrises does not teach wherein the electronic mirroring device comprises a stationary device in which a size of the display has a height that is greater than a height of the user, 
	On the other hand, Choi teaches wherein the electronic mirroring device comprises a stationary device in which a size of the display has a height that is greater than a height of the user(fig 7-9, as taught by Choi),
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify O’Hara and Harrises invention with the teaching of Choi because doing so would result in increased accuracy by providing a natural fitting service that is realistic and is well suited to the user.

	3.	Claims 2-4 are rejected under 35 U.S.C 103 as being unpatentable over O’hara(US PG Pub 2018/0047200) published on February 15, 2018 in view of Harrises(US PG Pub 2019/0371028) published on December 05, 2019 in further view of Eilat (US PG Pub 2014/0043234) published on February 13, 2014.

	As per claim 2,  the combination of O’hara and Harrises teaches further comprising: determining that the hand of the user is in a pre-determined configuration in which the palm of the hand faces the display of the electronic mirroring device(fig 8, 13 and 18 Para[0669] discloses hand gesture, as taught by Harrises);  and 
The combination of O’hara and Harrises does not explicitly teach 
displaying an animated cursor on the display of the electronic mirroring device in response to determining that the hand of the user is in the pre-determined configuration.
On the other hand, Eilat teaches displaying an animated cursor on the display of the electronic mirroring device in response to determining that the hand of the user is in the pre-determined configuration (Para[0061][0116] disclose cursor being displayed corresponding to  the hand, as taught by Eilat) .
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify O’Hara and Harrises invention with the teaching of Eilat because doing so would result in accurately  by allowing the user easily selecting menu displayed on the screen from a distance and receive confirmation based on position of the hand.

	As per claim 3,  the combination of O’hara, Harrises and Eilat teaches further comprising: tracking movement of the hand in the video feed in response to determining that the hand of the user is in the pre-determined configuration(Para[0052], as taught by Eilat); and moving the animated cursor on the display of the electronic mirroring device to track movement of the hand(Para[0052][0061], as taught by Eilat).

	As per claim 4, the combination of O’hara, Harrises and Eilat teaches wherein the animated cursor comprises a plurality of concentric circles, squares (fig 7 and 9, as taught by Eliat), or triangles.

3.	Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over O’hara(US PG Pub 2018/0047200) published on February 15, 2018 in view of Harrises(US PG Pub 2019/0371028) published on December 05, 2019 in further view of Eilat (US PG Pub 2014/0043234) published on February 13, 2014 in further view of Poot (US PG Pub 2010/0306710) published on December 02, 2010.
	As per claim 5, the combination of O’hara, Eilat and Harrises does not teach wherein the plurality of concentric circles, squares or triangles continuously increase or decrease in size to animate the cursor.
	On the other hand, Poot teaches wherein the plurality of concentric circles, squares or triangles continuously increase or decrease in size to animate the cursor(Para[0028] discloses cursor may also animate, change shape, shift color, and the like based on backgrounds sounds, as taught by Poot).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify O’Hara, Eilat and Harrises invention with the teaching of Poot because doing so would result in reduces difficulty in making a hand movement for controlling a cursor to select an object displayed on an audiovisual display.

3.	Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over O’hara(US PG Pub 2018/0047200) published on February 15, 2018 in view of Harrises(US PG Pub 2019/0371028) published on December 05, 2019 in further view of Poot (US PG Pub 2010/0306710) published on December 02, 2010.

	As per claim 15, the combination of O’Hara and Harrises teaches wherein the camera is a front-facing camera that is on a same side as the display of the electronic mirroring device(Para[0057] fig 13, as taught by O’Hara).
the combination of O’Hara, Eilat and Harrises does not explicitly teach wherein the electronic mirroring device comprises a mobile device fixed on a camera stand 
on the other hand, Poot teaches wherein the electronic mirroring device comprises a mobile device fixed on a camera stand(fig 1A, as taught by Poot)
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify O’Hara and Harrises invention with the teaching of Poot because doing so would make it easy for the user capturing the image.  
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) on 07/13/2022 with a statement containing reference US PG Pub 2019/0371028 and 2014/0043234 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE 	FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 	examiner can normally be reached on Monday-Friday 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Friday, October 21, 2022